Title: To Thomas Jefferson from William Barnwell, 15 March 1802
From: Barnwell, William
To: Jefferson, Thomas


            Honoured Sir
              Philadelphia March 15th 1802
            It was with a considerable degree of pleasure that I learned lately, you were benevolently endeavouring to turn the Legislative attention towards the situation of the Citizens of the United States in the Town of New-Orleans. altho not much inclined to prefer warm, to temperate Climates, yet in case there are any regulations formed for that Port, I would be very happy to offer my services as a volunteer in that employ. under your auspices Sir I would willingly undertake it at any time, even without Legislative aid; for from having been habituated to such situations and their diseas there is much hope of my being the more capable of opposing their ravages. Please to excuse my presumption in thus addressing your Excellency, and believe me to be
            Honoured Sir Yours most sincerely
            Wm. Barnwell
          